COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 JOHNNY LEE MOLDER, JR.,                                         No. 08-13-00114-CR
                                                 §
                             Appellant,                             Appeal from the
                                                 §
 v.                                                           355th Judicial District Court
                                                 §
 THE STATE OF TEXAS,                                            of Hood County, Texas
                                                 §
                             Appellee.                              (TC# CR11481)
                                                 §

                                MEMORANDUM OPINION

       Johnny Lee Molder, Jr. appeals his conviction of indecency with a child by contact

following revocation of deferred adjudication community supervision. We affirm.

                     FACTUAL AND PROCEDURAL BACKGROUND

       Molder waived his right to a jury trial and entered a negotiated plea of guilty to the charged

offense of indecency with a child by contact, a second degree felony. The trial court found that

the evidence supported a finding of guilt, but deferred adjudicating guilt and placed Molder on

deferred adjudication community supervision for 10 years. The State subsequently filed a motion

to proceed with adjudication of guilt based on four alleged violations of the terms and conditions

of community supervision, including an allegation that Molder had unsupervised contact with

several children younger than 17 years of age. Molder entered a plea of true to the State’s
allegations, and the trial court accepted his plea.       After hearing evidence and considering

arguments, the trial court found that Molder violated the terms and conditions of community

supervision as alleged in the State’s motion and assessed punishment at 20 years’ imprisonment.

                                             ANDERS BRIEF

       Molder’s court-appointed appellate counsel has filed an Anders brief. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967); High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. [panel op.]

1978)(adopting the Anders procedure); see also Stafford v. State, 813 S.W.2d 503, 509-11

(Tex.Crim.App. 1991). In Anders, the United States Supreme Court recognized that counsel,

though appointed to represent the appellant in an appeal from a criminal conviction, had no duty to

pursue a frivolous matter on appeal. Anders, 386 U.S. at 744, 87 S.Ct. at 1400. Counsel was

thus permitted to withdraw after informing the court of his conclusion and the effort made in

arriving at that conclusion. Id.

       In this case, Molder’s appellate counsel has concluded that after a thorough review of the

record, Molder’s appeal is frivolous and without merit. Counsel’s brief meets the requirements of

Anders by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See Anders, 386 U.S. at 744, 87 S.Ct. at 1400. In accordance

with Anders’s requirements, Molder’s counsel has moved to withdraw. Counsel states in his

motion that he delivered copies of the motion and Anders brief to Molder and advised Molder of

his right to examine the appellate record and file a pro se brief. Molder has not filed a pro se brief.

                                    INDEPENDENT REVIEW

       After counsel files a proper Anders brief, the court of appeals must conduct its own review


                                                  2
of the record to ascertain if there are any arguable grounds for the appeal. Stafford, 813 S.W.2d at

511. We have thoroughly reviewed the record and counsel’s brief in this case, and we agree with

counsel’s professional assessment that the appeal is frivolous and without merit. Because there is

nothing in the record that might arguably support the appeal, a further discussion of the arguable

grounds advanced in counsel’s Anders brief would add nothing to the jurisprudence of the State.

                                         CONCLUSION

       We affirm the trial court’s judgment.



March 28, 2014
                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                                 3